Citation Nr: 0009936	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied service 
connection for leukemia.

2.  The evidence submitted since the April 1994 RO denial of 
service connection is new and bears directly and 
substantially on the question of whether leukemia has been 
diagnosed.  

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed leukemia and service.


CONCLUSIONS OF LAW

1.  The April 1994 decision by the RO, which denied service 
connection for leukemia, is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for leukemia is new and material.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
leukemia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for leukemia in an April 1994 rating decision on 
the basis that the claimed condition was not shown to be 
associated with exposure to herbicides containing dioxin.  It 
was also noted that leukemia was not incurred in service.  
The RO did note, however, that service connection may be 
granted for specific disabilities as a result of exposure to 
herbicides containing dioxin even though such conditions were 
not diagnosed or treated in service.  It was also noted that 
the veteran's service medical records were reviewed.  The 
veteran was informed of this decision in April 1994, as well 
as subsequently, but did not respond to this decision within 
one year following the date of the initial notification.

The April 1994 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the April 1994 rating decision.  In this case, 
the veteran has submitted written assertions concerning his 
claimed disability as well as a letter from a private 
physician, Dr. Foote.

The Board has taken particular note of a letter received from 
Dr. Foote dated in August 1998.  She indicated that the 
veteran was under her treatment for chronic myelogenous 
leukemia.  It was noted that he had presented in February 
1989, and that bone marrow and biopsy testing revealed 
myeloproliferative disease.  He was subsequently noted to 
have been diagnosed with chronic myelogenous leukemia.  It 
was further noted that bone marrow treatment had not been 
attempted due to the unavailability of a donor and that the 
veteran was being treated by the use of oral medications.  
The physician pointed out that there had been no other signs 
or symptoms of progression to an accelerated phase.  The 
letter also noted that copies of the veteran's treatment flow 
sheet, bone marrow results, and recent blood work was 
included.  The Board notes that these additional medical 
documents are not shown to be associated with the veteran's 
claims folder.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, supra, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether leukemia has been diagnosed.  Accordingly, the 
veteran's claim for service connection for leukemia is 
reopened.

Having reopened the veteran's claim for service connection 
for leukemia, the Board observes that the next step following 
the reopening of the veteran's claim is consideration of the 
claim on a de novo basis.  In this regard, the Board would 
point out that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Additionally, certain chronic diseases, including leukemia, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran believes that his leukemia resulted from exposure 
to Agent Orange while serving on active duty in Vietnam.  See 
VA Form 21-4138, Statement in Support of Claim, dated in 
February 1995.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. 3.309(e) (1999) shall be 
service connected if the requirements of 38 C.F.R. 
3.307(a)(6) (1999) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 3.307(d) are also satisfied.  These 
diseases include chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. 3.309(e) (1999).  Further, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 3.309(e) (1999) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 3.307(a)(6)(iii) (1999).  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.

The Court issued a precedential decision which held that this 
presumption of inservice herbicide exposure applied only in 
cases where a veteran both served in the Republic of Vietnam 
during the designated time period and subsequently developed 
one of the diseases listed in 38 C.F.R. 3.309(e), as 
described above.  See McCartt v. West, 12 Vet. App. 164 
(1999).  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. 3.309(e) reveals that 
leukemia is not included among the listed disorders.  
Therefore, the veteran is unable to take advantage of the 
presumptive provisions of this regulation, and must provide 
evidence that he:  (1) was exposed to Agent Orange in 
service; and (2) that his currently diagnosed leukemia was 
related to such exposure.

However, in Elkins v. West, 12 Vet. App. 209. 218-219 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his or her claim under 38 U.S.C.A. § 
5107(a) (West 1991) has been fulfilled.  See Winters v. West, 
12 Vet. App. 203 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters, supra, at 208.  See 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his or her claim, and the 
claim must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, supra, at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra, at 498.

Review of the service medical records, to include the Report 
of Medical Examination conducted in February 1970, near the 
time of the veteran's service separation, does not show that 
the veteran had been diagnosed as having leukemia.

By means of a letter to VA from the veteran received in March 
1991 the veteran claimed that his physician, Dr. Foote, had 
informed him that his leukemia was related to his having 
served in Vietnam.  He added that she had performed a bone 
marrow tap which led to the discovery of his leukemia.  

The RO, in March 1991, requested the veteran to supply VA 
with medical evidence from Dr. Foote showing current 
treatment for leukemia and an opinion as to the etiology of 
the disease, to include, in effect, its relationship to the 
veteran's Vietnam service.  No reply was received from the 
veteran.

In addition, the RO, in June 1991, requested the veteran to 
supply information concerning his alleged exposure to 
herbicides.  The veteran responded in June 1991, in pertinent 
part, by indicating that he had no medical treatment records 
concerning his current claims, and that his doctor had told 
him that he was exposed to herbicides.  

The earliest post-service medical evidence of record, and, 
for that matter, sole medical evidence, regarding medical 
findings relative to the veteran's leukemia is contained as 
part of a letter received from Dr. Foote dated in August 
1998.  She indicated that the veteran was under her treatment 
for chronic myelogenous leukemia.  It was noted that he had 
presented in February 1989, and that bone marrow and biopsy 
testing revealed myeloproliferative disease.  He was 
subsequently noted to have been diagnosed with chronic 
myelogenous leukemia.  It was further noted that bone marrow 
treatment had not been attempted due to the unavailability of 
a donor and that the veteran was being treated by the use of 
oral medications.  The physician pointed out that there had 
been no other signs or symptoms of progression to an 
accelerated phase.  The letter also noted that copies of the 
veteran's treatment flow sheet, bone marrow results, and 
recent blood work were included.  The Board notes that these 
additional medical documents are not shown to be associated 
with the veteran's claims folder.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's current diagnosis of leukemia and 
any incident of service, to include exposure to herbicides.  
As noted, the initial diagnosis of leukemia was not made 
until 1989, many years following the veteran's 1970 service 
separation.  Thus, entitlement to service connection on a 
presumptive basis is not warranted.  It is also pointed out 
that leukemia is not listed among the above-mentioned 
diseases listed under 38 C.F.R. § 3.309(e) (1999).  In 
addition, although the veteran claims that his private 
physician related his leukemia to his period of service, a 
medical finding to that effect is not shown to be of record.  
The Court has indicated that "hearsay medical evidence, 
transmitted by layperson, cannot be sufficient to render a 
claim well grounded."  See Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  Furthermore, in noting that the letter 
supplied by Dr. Foote in August 1998 indicated that 
additional treatment and test result records had been 
enclosed, but, in fact, are not shown to be associated with 
the claims folder, in finding the veteran's claim for service 
connection to be not well-grounded, the Board finds that, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991), there is no 
requirement to attempt to obtain these referenced private 
medical records.  

Indeed, the assertions made by the veteran constitute the 
only evidence suggesting a nexus between his leukemia and 
service.  He, however, has not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the lay evidence of 
record, alone, does not provide a sufficient basis upon which 
to find this claim to be well-grounded.  See Grottveit, 
supra, at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for leukemia is well-grounded.  In the absence of 
competent medical evidence to support the veteran's claim, 
this claim must be denied as not well-grounded.  Since this 
claim is not well-grounded, the VA has no duty to assist the 
veteran in developing the record to support his claim.  See 
Epps, supra, at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence having been submitted, the claim 
for service connection for leukemia is reopened.  To this 
extent, the appeal is allowed.

A well-grounded claim not having been submitted, service 
connection for leukemia is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

